
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 888
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Ms. Granger (for
			 herself, Mr. Kingston, and
			 Mrs. Myrick) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the continued support and call
		  for a renewed focus on the Green Movement within Iran, which
		  embraces the yearning of the Iranian people in seeking freedom, human rights,
		  and fundamental elements of democracy.
	
	
		That the House of Representatives—
			(1)expresses the
			 continued support and call for a renewed focus on the “Green Movement” within
			 Iran, which embraces the yearning of the Iranian people in seeking freedom,
			 human rights, and fundamental elements of democracy;
			(2)encourages a more
			 robust form of communication from the international community to the people of
			 Iran through uninhibited information flow via media, Internet, and
			 telecommunications so as to ensure the awareness by the citizens of Iran of the
			 international support they possess; and
			(3)condemns the
			 brutal suppression of the Iranian people through censorship, imprisonment, and
			 continued acts of violence against the citizens seeking basic freedoms by both
			 the government and pro-government militias of Iran.
			
